Citation Nr: 1722997	
Decision Date: 06/21/17    Archive Date: 06/29/17

DOCKET NO.  12-21 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for loss of sense of smell.



REPRESENTATION

Veteran represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

C. Boyd Iwanowski, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1968 to May 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Board notes that the Veteran initially filed a claim for an increased rating for his service-connected left shoulder condition that was denied in the May 2011 rating decision.  Following the filing of a July 2012 Form 9 appealing the issue to the Board, the Veteran submitted a statement in October 2012 indicating his desire to withdraw his appeal for an increased rating for the left shoulder and to file a new claim with the RO.  Because the Veteran submitted a written statement indicating he wished to withdraw his appeal prior to promulgation of a decision by the Board, the issue was not certified to the Board and there remains no allegation of error of fact or law for the Board to address as to that issue.  As such, the Board does not have jurisdiction over that claim and it will not be addressed further herein.

In regard to the substantive appeal of the issue of entitlement to an evaluation in excess of 10 percent for loss of sense of smell, the Board notes that it was untimely.  The Veteran did not appeal the issue in his July 2012 Form 9, but instead indicated a desire to continue the appeal in an October 2012 Statement in Support of Claim that was received more than 60 days after the mailing of the June 2012 Statement of the Case.  However, the United States Court of Appeals for Veterans Claims has held that VA waives objection to the timeliness of a substantive appeal by taking actions that lead the Veteran to believe that an appeal was perfected.  Percy v. Shinseki, 23 Vet. App. 37, 45 (2009).  Here, the RO scheduled the Veteran for a VA examination and issued a Supplemental Statement of the Case regarding the claim prior to certifying the issue to the Board.  As such, the Board finds that the submission of an untimely appeal is not a jurisdictional bar and will address the issue herein.

The Veteran was scheduled for a hearing before the Board in October 2016; however, he failed to report for that proceeding.  He has not requested that the hearing be rescheduled, nor has he provided good cause for not being present. Accordingly his request for a hearing is considered withdrawn, and the Board may proceed with review of the claim.  38 C.F.R. § 20.704(d) (2016).


FINDING OF FACT

The Veteran has complete loss of sense of smell.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for loss of sense of smell are not met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.87a, Diagnostic Code 6275 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Neither the Veteran nor his representative has raised issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

By way of background, the Veteran has been receiving a 10 percent rating for loss of sense of smell since May 1971.  He filed a claim for an increased evaluation in November 2010 indicating that his loss of sense of smell had been hazardous in the past when he was using natural gas.  He reported being unable to smell smoke or other potentially dangerous vapors.  He indicated his loss of sense of smell had a great negative effect on his quality of life.
The Veteran was afforded a VA examination in May 2015.  He was diagnosed with anosmia (inability to detect any odor) and ageusia (complete lack of taste).  It was indicated his loss of sense of smell was complete and there was a known anatomical or pathological basis for the condition.  It was noted that the condition would not impact physical or sedentary activities.

Loss of sense of smell is rated under 38 C.F.R. § 4.87a, Diagnostic Code 6275, which provides a maximum schedular rating of 10 percent for "sense of smell, complete loss."  There is no schedular basis for a higher rating for loss of sense of smell.

The Rating Schedule does not contain any other potentially applicable provisions under which the Veteran's disability could be rated.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  As such, there is no means by which to assign a scheduler rating in excess of 10 percent.  For this reason, the Board finds that the preponderance of the evidence is against a disability rating in excess of 10 percent for loss of sense of smell.

The Veteran's representative raised the issue of entitlement to an extraschedular rating in the May 2017 Appellant's Brief.  Extraschedular consideration requires a three-step inquiry.  See 38 C.F.R. § 3.321(b)(1); see also Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the claimant's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms, including frequent hospitalization and marked interference with employment.  If the claimant's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service to determine whether an extraschedular rating is warranted. 

Referral for an extraschedular rating is not warranted in this case as the rating criteria in Diagnostic Code 6275 fully account for the Veteran's symptoms - the complete loss of the sense of smell.  38 C.F.R. § 4.87a.  In addition, frequent hospitalization or marked interference with employment is not shown as a result of this disability.  During the May 2015 examination it was noted that this condition would not impact physical or sedentary activities.  Given the above, referral for extraschedular consideration is not warranted.  See 38 C.F.R. § 3.321(b)(1); see also Thun, 22 Vet. App. 111.

The Veteran submitted a claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  This claim by a June 2015 rating decision and the Veteran did not disagree with that decision or raise the issue again since issuance of that decision.  As such, further discussion regarding a TDIU is not necessary.  

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-370 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).  

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of evidence is against the claim, that doctrine does not apply.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert, 1 Vet. App. at 55-56.





ORDER

An evaluation in excess of 10 percent for loss of sense of smell is denied.



____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


